         Case 20-33163 Document 1205 Filed in TXSB on 10/26/20 Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                               ENTERED
                                                                                                                  10/26/2020
                                                       §
In re:                                                 §        Chapter 11
                                                       §
CEC ENTERTAINMENT, INC., et al.,                       §        Case No. 20-33163(MI)
                                                       §
                  Debtors.1                            §        (Jointly Administered)
                                                       §

    STIPULATION EXTENDING DEADLINE FOR DEBTORS TO FILE OBJECTION TO
       CBL & ASSOCIATES MANAGEMENT, INC.’S EMERGENCY MOTION (I) TO
     COMPEL DEBTOR TO IMMEDIATELY PAY POST-PETITION RENT OR, IN THE
     ALTERNATIVE, (II) TO ISSUE AN ORDER REJECTING THE CBL LEASES AND
                      (III) LIFTING THE AUTOMATIC STAY

                  The above-captioned debtors and debtors in possession (the “Debtors”) and

CBL & Associates Management, Inc. (“CBL”) hereby enter into this stipulation (the

“Stipulation”) as follows:

                  WHEREAS, on June 24, 2020 (the “Petition Date”), each of the Debtors

commenced with this Court a voluntary case under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”).

                  WHEREAS, on June 29, 2020, the Debtors filed the Emergency Motion of Debtors

for Entry of Order (I) Extending Time for Performance of Obligations Arising Under Unexpired

Non-Residential Real Property Leases; and (II) Granting Related Relief [ECF No. 132].




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are BHC Acquisition Corporation (0947); CEC Entertainment Concepts, L.P. (3011);
     CEC Entertainment Holdings, LLC (9147); CEC Entertainment, Inc. (5805); CEC Entertainment International,
     LLC (8177); CEC Entertainment Leasing Company (4517); CEC Leaseholder, LLC (N/A); CEC Leaseholder #2,
     LLC (N/A); Hospitality Distribution Incorporated (5502); Peter Piper Holdings, Inc. (6453); Peter Piper, Inc.
     (3407); Peter Piper Texas, LLC (6904); Peter Piper Mexico, LLC (1883); Queso Holdings Inc. (1569); SB
     Hospitality Corporation (4736); SPT Distribution Company, Inc. (8656); and Texas PP Beverage, Inc. (6895).
     The Debtors’ corporate headquarters and service address is 1707 Market Place Boulevard #200, Irving, TX 75063.
       Case 20-33163 Document 1205 Filed in TXSB on 10/26/20 Page 2 of 4




               WHEREAS, on June 30, 2020, the Court entered the Interim Order (I) Extending

Time for Performance of Obligations Arising under Unexpired Non-Residential Real Property

Leases; and (II) Granting Related Relief [ECF No. 162] (the “Interim Order”), which provides,

among other things, that “[t]he time for the Debtors’ performance of monetary obligations arising

within 60 days of the Petition Date under any unexpired lease of nonresidential real property is

extended to and through August 24, 2020.” The Interim Order further provides that any party

objecting to the relief provided therein may file an objection not later than July 14, 2020.

               WHEREAS, on August 3, 2020, the Debtors filed the Motion for Order Authorizing

Debtors to Abate Rent Payments at Stores Affected by Government Regulations [ECF No. 487]

(the “Rent Abatement Motion”).

               WHEREAS, on August 21, 2020, CBL filed the Objection of CBL & Associates

Management, Inc. to Motion for Order Authorizing Debtors to Abate Rent Payments at Stores

Affected by Government Regulations [ECF No. 653] (the “Objection”), and on August 28, 2020,

CBL filed the CBL & Associates Management, Inc.’s Emergency Motion (I) to Compel Debtor to

Immediately Pay Post-Petition Rent Or, in the Alternative, (II) to Issue an Order Rejecting the

CBL Leases and (III) Lifting the Automatic Stay [ECF No. 753] (the “Emergency Motion”).

               WHEREAS, on September 2, 2020, CBL filed the Notice of Hearing

[ECF No. 783], scheduling a hearing on the Emergency Motion for Wednesday, October 7, 2020.

               WHEREAS, on September 8, 2020, the Court held a hearing on the Rent Abatement

Motion and the Objection, and reserved decision on the Rent Abatement Motion.

               WHEREAS, on September 30, 2020, the parties filed the Stipulation Extending

Deadline for Debtors to File Objection to CBL & Associates Management, Inc.’s Emergency

Motion (I) to Compel Debtor to Immediately Pay Post-Petition Rent Or, in the Alternative, (II) to




                                                 2
       Case 20-33163 Document 1205 Filed in TXSB on 10/26/20 Page 3 of 4




Issue an Order Rejecting the CBL Leases and (III) Lifting the Automatic Stay [ECF No. 991] and

the Amended Notice of Hearing [ECF No. 992], extending the Debtors’ deadline to respond to the

Emergency Motion to October 7, 2020, and rescheduling the hearing on the Emergency Motion

for October 13, 2020.

              WHEREAS, on October 7, 2020, the parties filed the Stipulation Extending

Deadline for Debtors to File Objection to CBL & Associates Management, Inc.’s Emergency

Motion (I) to Compel Debtor to Immediately Pay Post-Petition Rent Or, in the Alternative, (II) to

Issue an Order Rejecting the CBL Leases and (III) Lifting the Automatic Stay, which the Court

signed on October 8, 2020 [ECF No. 1032], extending the Debtors’ deadline to respond to the

Emergency Motion to October 21, 2020, and rescheduling the hearing on the Emergency Motion

for October 27, 2020.

              WHEREAS, on October 21, 2020, the parties filed the Stipulation Extending

Deadline for Debtors to File Objection to CBL & Associates Management, Inc.’s Emergency

Motion (I) to Compel Debtor to Immediately Pay Post-Petition Rent Or, in the Alternative, (II) to

Issue an Order Rejecting the CBL Leases and (III) Lifting the Automatic Stay [ECF No. 1187],

extending the Debtors’ deadline to respond to the Emergency Motion to October 23, 2020.

              WHEREAS, the parties are negotiating to resolve this matter and are nearing a

consensual resolution.

              NOW, THEREFORE, IT IS STIPULATED AND AGREED as follows:

       1.     The Debtors’ deadline to object or otherwise respond to the Emergency Motion is

adjourned to November 6, 2020.

       2.     The date for the hearing on the Emergency Motion scheduled for October 27, 2020,

is extended to November 10, 2020.


Signed: October 26,
                17, 2020
                    2018

                                                   ____________________________________
                                               3                 Marvin Isgur
                                                       United States Bankruptcy Judge
      Case 20-33163 Document 1205 Filed in TXSB on 10/26/20 Page 4 of 4




Date: October 23, 2020
      Houston, Texas

  /s/ Paul R. Genender                           /s/ Buffey E. Klein
WEIL, GOTSHAL & MANGES LLP                      HUSCH BLACKWELL LLP
Alfredo R. Pérez (15776275)                     Buffey E. Klein, Esq. (TX. Bar. 24032515)
Clifford Carlson (24090024)                     1900 N. Pearl Street, Suite 1800
700 Louisiana Street, Suite 1700                Dallas, Texas 75201
Houston, Texas 77002                            Tel: (214) 999-6100
Telephone: (713) 546-5000                       Fax: (214) 999-6170
Facsimile: (713) 224-9511                       Email: Buffey.Klein@huschblackwell.com
Email: Alfredo.Perez@weil.com
        Clifford.Carlson@weil.com               Attorneys for CBL & Associates Management,
-and-                                           Inc.
WEIL, GOTSHAL & MANGES LLP
Matthew S. Barr (admitted pro hac vice)
Ryan Preston Dahl (admitted pro hac vice)
Scott Bowling (admitted pro hac vice)
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
-and-
WEIL, GOTSHAL & MANGES LLP
Paul R. Genender (00790758)
Amanda Pennington Prugh (24083646)
Jake Rutherford (24102439)
200 Crescent Court, Suite 300
Dallas, Texas 75201
Telephone: (214) 746-7877
Facsimile: (214) 746-7777
        Paul.Genender@weil.com
        Amanda.PenningtonPrugh@weil.com
        Jake.Rutherford@weil.com
Attorneys for Debtors
and Debtors in Possession



Dated: ____________, 2020
                                 _____________________________________
                                 HON. MARVIN ISGUR
                                 UNITED STATES BANKRUPTCY JUDGE




                                            4
